Citation Nr: 1546105	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for restless legs and arms, to include as secondary to service-connected psychiatric disorder.  


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from July 2007 to April 2008, including service in Iraq.  Both prior to and subsequent to his period of active service, the Veteran was a member of the New Hampshire Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For two reasons, the Veteran's claim must be remanded.  

First, the RO had previously denied the Veteran's claim on the basis that there was no evidence that he suffered from restless leg or arm syndrome during his active service.  At his July 2015 hearing, however, the Veteran and his representative contended that the Veteran's claimed syndrome is secondary to his now service-connected anxiety disorder with symptoms of posttraumatic stress disorder (psychiatric disorder).  They pointed to an August 2010 VA neurology consultation, noting that the VA doctor there stated that the Veteran's "anxiety has a lot to do with his restlessness."  

This record, though suggestive of an association between the Veteran's claimed restless leg and arm symptoms and his psychiatric disorder, does not warrant a grant of service connection at this juncture.  Importantly, the VA neurologist did not diagnose the Veteran as suffering from restless leg syndrome at this consultation.  Though there is evidence in the claim file that the Veteran currently suffers from restless leg syndrome, other evidence suggests that his claimed symptoms of restlessness are a manifestation of his psychiatric disorder and not a separately ratable disability.  Further, though the Veteran mentioned restless arms in his July 2010 claim, there is no other evidence regarding symptoms particular to his arms.  Thus, the clarity of a VA examination is necessary both to determine whether the Veteran suffers from a disability manifested by restless legs and arms and whether such a disability is secondary to his service-connected psychiatric disorder.  

Second, at his July 2015 hearing, the Veteran mentioned receiving treatment from VA providers.  The last VA records in the file, however, are dated from August 2013.  Further, VA has obtained records from the Social Security Administration that were used in that agency's grant of disability benefits, including records of the Veteran's treatment at a VA Vet Center.  The Veteran had not previously informed VA of this treatment, and it has made no attempts to independently obtain these records.  Thus, on remand, VA must also obtain updated VA and Vet Center treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain records of the Veteran's treatment at a VA Vet Center.  

2.  Obtain the Veteran's VA treatment records dated from August 2013 and thereafter and associate them with his claims file.  

3.  Following the above ordered development, schedule the Veteran for a VA examination by an appropriate physician (preferably either a psychiatrist or neurologist, if available).  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  Does the Veteran currently suffer (or has he suffered since his separation from active service, even if currently resolved) from a disability manifested by symptoms of restless legs and arms?  

b)  If you find that the Veteran does suffer from a specific disability regarding his restless legs and arms, then is it at least as likely as not (a 50 percent or greater probability) that this disability is related to or had its onset during the Veteran's period of active service?

c)  Is it at least as likely as not that any diagnosed disability regarding the Veteran's restless legs and arms is proximately due to, the result of, or aggravated by his service-connected psychiatric disorder?  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of restless legs or arms by the service-connected psychiatric disorder is found, the examiner must attempt to establish a baseline level of severity of the restless legs or arms prior to aggravation by the service-connected psychiatric disorder.

If the examiner finds the Veteran does not suffer from a diagnosable disability manifested by restless arms and legs, are the restless legs and arms symptoms manifestations of his service-connected psychiatric disorder?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


